Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks made on 06/30/2021.
Claims 5 and 13 have been cancelled.
Claims 1, 10, and 18 have been amended.
Claims 1-4, 6-12, and 14-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments under 35 USC 101, the arguments have been fully considered, however the examiner respectfully disagrees. The examiner mentioned in the interview dated 07/07/2021 that if setting the barring facility to an enabled state to prevent the vehicle from entering is claimed at a high level of generality but may provide a practical application if explained in greater detail and placed in each independent claim. The applicant has canceled claim 4 and moved it up to the independent claim 1, however, the amended language further limits the abstract idea without significantly more. Managing a parking facility and preventing vehicles to enter the parking environment when a quantity of the overdue fee records of the vehicle reaches a first quantity or an unpaid fee amount reaches a second quantity does not provide a practical application, rather, merely recites applying the abstract idea in a computer environment to control use of parking environment of the vehicle ¶ [0044].
With respect to applicants arguments under 35 USC 103, the arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Krupa Vrajlal Bathia et al. (US 2019/0325522 A1, herein Bathia).

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Independent claim 1 recites: 
detecting parking information in a parking environment;
determining parking fee payment information;
determining that the parking fee payment information indicates that fee payment is incomplete; 
publishing an overdue fee record; and
setting a barring facility in the parking environment to an enabled state to prevent the vehicle from entering the parking environment when a quantity of overdue fee records of the vehicle reaches a first quantity or an unpaid amount reaches a second quantity.
Thus, under the broadest reasonable interpretation, the claims recite determining that the parking fee payment information indicates the fee payment is incomplete, publishing an overdue fee record and prevent the vehicle from entering the parking environment. Therefore, the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Practice”. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “IoT device”, “vehicle”, “blockchain network”, “barring facility” and “parking fee collection system” are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data and displaying data. These additional elements describes how to generally “apply” the judicial exception in a computer environment and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, transmitting or publishing data is a well-understood, routine and conventional computer functions and it is known for a parking device to detect data and to publish data on a blockchain. The claim is ineligible.
The dependent claims 2-3, 5-9, 11-12, 14-17 & 19-20 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. The dependent claims merely recite extra-solution activity that are well-understood, routine and conventional in the realm of payment systems. For instance, with respect to claims 2, 3, 6, 7, 8 & 9 the claims further define the abstract idea by querying data, sending reminders, using an open parking lot and second blockchain apply nothing significantly more. Claim 5 merely recites applying a parking system on a blockchain smart contract. For the above reasons, the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-8, 10-12 & 15, 16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Manuel Perez-Tamayo (US 2019/0057376 A1, herein Perez-Tamayo) in view of Krupa Vrajlal Bathia et al. (US 2019/0325522 A1, herein Bathia) and in further view of Milan Zivkovic et al. (US 2017/0109942 A1, herein Zivkovic).

As per claim 1, Perez-Tamayo teaches a computer-implemented method, comprising: 
detecting parking information of a vehicle in a parking environment using an IoT device associated with a parking fee collection system (see Perez-Tamayo ¶ [86], also see ¶ [84-86 & 100] for further detail);
 determining parking fee payment information of the vehicle when the parking information indicates that the vehicle exits the parking environment (see Perez-Tamayo ¶¶ [86, 88, 98], also see ¶¶ [71, 82, 122 & 125] for further detail); 
determining that the parking fee payment information indicates that fee payment is incomplete (see Perez-Tamayo ¶ [122]); and 
it can be argued that Perez-Tamayo does not explicitly teach, however, Bathia teaches:
publishing, to a blockchain network using a first blockchain node corresponding to the parking fee collection system, an overdue fee record associated with the vehicle (Bathia ¶¶ [44, 70, 75, 77, 78 and 96]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method for facilitating access and payments to a parking facility of Perez-Tamayo with the blockchian driven unified multi-party system and method for monitored transaction of Bathia in order to expose data stored 
it can be argued that the combination of Perez-Tamayo and Bathia do not explicitly teach, however, Zikovic teaches:
setting a barring facility in the parking environment to an enabled state to prevent the vehicle from entering the parking environment when a quantity of overdue fee records of the vehicle reaches a first quantity or an unpaid amount reaches a second quantity (Zikovic ¶¶ [36, 74, 111, 126 & 156-157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Perez-Tamayo and Bathia with the method and system for managing parking of Zikovic in order for the system to reject parking entry if not in compliance with payment requirements and send overdue fee reminder (Zikovic ¶¶ [74, 151 & 154]).
As per claims 10 & 18, the claims recite analogous limitations to claim 1 above and therefore rejected under the same premise.

As per claim 2, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method according to claim 1, Zikovic further teaches:
querying the database about unresolved overdue fee records related to the vehicle (Zikovic ¶¶ [151, 153 & 159]); and 
sending an overdue fee reminder to a handheld fee collection terminal device used by a collection employee when an unresolved overdue fee record related to the vehicle is retrieved in the blockchain network (Zikovic ¶¶ [154, 157 & 159]).
The motivation to combine the references is the same as seen above in claim 1.
As per claims 11 & 19, the claims recite analogous limitations to claim 2 above and therefore rejected under the same premise.

As per claim 3, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method of claim 2, Bathia further teaches: 
wherein querying the blockchain network is in response to receiving a query request for the vehicle from a handheld fee collection terminal device used by a collection employee (Bathia ¶¶ [56, 69 & 108]).
The motivation to combine the references is the same as seen above in claim 1.
As per claims 12 & 20, the claims recite analogous limitations to claim 3 above and therefore rejected under the same premise.

As per claim 6, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method of claim 5, Perez-Tamayo further teaches: 
querying about the credit value of the vehicle when a parking need of the vehicle for the parking environment is detected by the IoT device (Perez-Tamayo ¶¶ [48, 50, 51 & 122]); and 
setting a barring facility in the parking environment to an enabled state to prevent the vehicle from entering the parking environment when the credit value of the vehicle is not greater than a predetermined value (Perez-Tamayo ¶¶ [82, 88-89 & 93]); 
otherwise, setting the barring facility to a disabled state to enable the vehicle to enter the parking environment (Perez-Tamayo ¶¶ [82, 88-89, 93 & 120]).
As per claim 15, the claim recites analogous limitations to claim 6 above and therefore rejected under the same premise.

As per claim 7, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method of claim 1, Perez-Tamayo further teaches:
wherein the overdue fee record is marked as an unresolved state by default, and the method further comprises: 
marking the overdue fee record as a resolved state upon receipt of a repaid fee related to the overdue fee record (Perez-Tamayo ¶¶ [88-89 & 120]).
As per claim 16, the claim recites analogous limitations to claim 7 above and therefore rejected under the same premise.

 claim 8, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method of claim 1, Perez-Tamayo further teaches:
wherein the parking environment is in an open parking lot (Perez-Tamayo ¶ [56]).


Claims 5, 9, 14 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Tamayo in view of Bathia, in view of Zivkovic and in further view of Michael Nolan et al. (US 2019/0035018 A1, herein Nolan).

As per claim 5, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method of claim 1, Bathia further teaches: 
invoking a smart contract, to collect statistics on unresolved overdue fee records related to the vehicle in the blockchain network (Bathia ¶¶ [76-79, 89-90 & 96]); 
collecting statistics on unresolved overdue fee records related to the vehicle in the blockchain network using the invoked smart contract (Bathia ¶¶ [76-79, 89-90 & 96]); 
it can be argued that the combination of Perez-Tamayo, Bathia & Zikovic do not explicitly teach, however, Nolan further teaches:
setting a credit value of the vehicle based on a statistical result (Nolan ¶¶ [75, 153, 185 & 187]), and 
publishing the credit value of the vehicle to the blockchain network, wherein the credit value is negatively correlated with a quantity of overdue fee records and/or an unpaid amount (Nolan ¶¶ [75 & 185-187]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Perez-Tamayo, Bathia & Zikovic with those of Nolan in order to enable a diverse community of observers to detect misnaming, malicious naming, or failure of a naming infrastructure; and deny receipt of a credit balance that is too risky (Nolan ¶¶ [104, 156 & 185]).
As per claim 14, the claim recites analogous limitations to claim 5 above and therefore rejected under the same premise.

 claim 9, Perez-Tamayo, Bathia & Zikovic teach the computer-implemented method of claim 1, it can be argued that the combination of Perez-Tamayo, Bathia & Zikovic do not explicitly teach, however, Nolan further teaches:
wherein the first blockchain node further comprises an overdue fee record related to the vehicle that is published by a second blockchain node, and the second blockchain node corresponds to another parking fee collection system different from the parking fee collection system (Nolan ¶¶ [109-111 & 126]).
The motivation to combine the references is the same as seen above in claim 5.
As per claim 17, the claim recites analogous limitations to claim 9 above and therefore rejected under the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/16/2021